 TYSON'S FOODS, INC.Tyson'sFoods,Inc.,andFood HandlersLocal 425,AFL-CIO,affiliatedwithAmalgamatedMeatCutters and Butcher Workmen of North America,AFL-CIOTyson'sPoultry CompanyandAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO. Cases 26-CA-2500 and 26-CA-2546December 30, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn September 10, 1968, the National LaborRelations Board issued its Decision and Order in theabove-entitled consolidated proceeding, finding thatRespondent had not engaged in and was not engaginginunfair labor practices in violation of Section8(a)(1), (3), and (5) of the National Labor RelationsAct, as amended, and ordering that the complaint bedismissed in its entirety.'Thereafter, on October 17, 1969, the United StatesCourt of Appeals for the District of Columbia handeddown its opinion, in which it held that "at least someof the evidence offered by the union was relevant tothe good faith of the employer's June 6 increase,"including "the evidence offered by the union of thecourse of the negotiations from the time the decertifi-cation movement was initiated in May of 1966 to thegiving of further wage increases in September of thatyear." Therefore, the court remanded the proceedingto the Board for further consideration in the light ofthis evidence.2On November 25, 1969, the Board ordered that therecord be reopened for the purpose of permitting theparties to adduce evidence and to litigate the issuesrelevant to Respondent's good faith and motivation ingranting the June 6 increases or bearing on the generalbad faith of Respondent contingent on the GeneralCounsel's clarification of the complaint, and that theTrialExaminer prepare a Supplemental Decisionbased on the entire record, including the aforesaidevidence.Subsequently, on May 27, 1970, Trial ExaminerOwsley Vose issued his Supplemental Decision in theproceeding, finding that Respondent had engaged incertain unfair labor practices within the meaning ofthe Act and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's SupplementalDecision.He also found that Respondent had notcommitted certain other unfair labor practices allegedin the complaint. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Party187 NLRB No. 69525filed cross-exceptions, a supporting brief, and ananswering brief.Pursuant to the provisions of Section 3(b) of theAct, the Board has delegated its powers in connectionwith these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Supplemental Decision, the exceptions,cross-exceptions, briefs, and the entire record in thesecases, and hereby adopts the findings, conclusions,3and recommendations of the Trial Examiner, asmodified herein.4The Charging Party seeks a compensatory remedyrequiring payment to employees for probable lossesresulting from the unlawful refusal to bargain. InEx-Cello-O Corporatton,5the Board set forth fully itsreasons for concluding in that case that a reimburse-ment remedy such as is sought in the instantproceeding was not warranted. Accordingly, we shallnot order such a remedy herein, but shall adopt theRemedy recommended by the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thatRespondents, Tyson's Foods, Inc., and its subsidiariesTyson's Poultry Company, and Arkansas AnimalFoods, Inc., Springdale,Arkansas, their officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.6i172 NLRB No 2242AmalgamatedMeat Cuttersand ButcherWorkmen ofNorth America,AFL-CIO, and FoodHandlersLocal 425 [Tyson's Foods] v N LR B,420F 2d 148 (CADC)3We do not adopt the Trial Examiner's conclusion that Respondent'srefusal to continue bargaining afterJuly 13,1966, because of the filing ofthedecertificationpetitionviolated Sec 8(a)(5)Such matter was notalleged in the complaint norwas it fullylitigated4The ChargingParty has excepted to certain credibility findings madeby the TrialExaminer It is theBoard's established policy, however, not tooverrule a Trial Examiner's resolutions with respectto credibilityunless, asisnot the case here, the preponderance of all the relevant evidenceconvinces us that the resolutions were incorrectStandardDryWallProducts,Inc, 91 NLRB 544, enfd 188F.2d 362 (C A 3)5 185 NLRBNo 20,Members McCulloch and Brown dissenting6 In footnote12 of the TrialExaminer's Decision substitute"20" for"10" daysTRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case was heard byme at Fayetteville, Arkansas, on February 18 and 19, 1970,pursuant to an order of the Board dated November 25, 526DECISIONSOF NATIONALLABOR RELATIONS BOARD1969, remanding the proceeding for further hearing. Allparties were represented by counsel and fully participatedin the hearing. At the opening of the hearing counsel for theUnion moved to receive in evidence certain testimony ofJasper Rose which, after having been excluded by me at theoriginal hearing because of the objections of the GeneralCounsel and the Respondents, was permitted to be spreadof record as an offer of proof in question and answer form.The Union's motion in this regard is granted and thetestimony of Jasper Rose which was allowed as an offer ofproof only is hereby received in evidence.i Briefs, duly filedby all parties on or before April 27, 1970, have been fullyconsidered.The PriorProceedingsAfter a hearing before me on January 30 and 31, 1968, Iissued my decision on May 4, 1968, finding that Tyson'sFoods, Inc. and its subsidiaries, Tyson's Poultry, Inc. andArkansas Animal Foods, Inc. (herein referred to jointly astheCompany),were engaged in anintegrated poultrybusiness, and that the Company's action on June 6, 1966,"in instituting plant-wide increases to maintain previouslyexisting wage differentials was a deliberate effort . . . todiscredit the Union in the eyes of the employees and to giveencouragement and support to the movement to securerevocation of the Union's bargaining authority " OnSeptember 10, 1968, the Board issued its decision (172NLRB No. 224) in which it disagreed with the conclusionstated above, holding that the increase in the base rate wasmotivated by a desire to halt the high turnover in its laborforce, that the issue of the plantwide increase (the increasefor employees receiving a premium above the base ratespaid male and female employees) had not been litigated inthe proceeding, and that in any event the increases foremployees receiving premium pay above the base rateswere given merely to maintain the existing pay differentials.The Board accordingly concluded that the Company hadnot violated Section 8(a)(5) and (1) of the Act and orderedthe complaint dismissed in its entiretyThereafter the Union filed a petition to review theBoard'sOrder dismissing the complaint in the UnitedStates Court of Appeals for the District of Columbia. Thatcourt on October 17, 1969, rendered its opinion remandingthe case to the Board for further consideration (420 F.2d148) In its opinion the court stated in part as follows (420F.2d, at 149-150):. . .we think that at least some of the evidenceiDue toRose'sdeath in an auto accident in 1968, he was not availablefor cross-examinationHowever, in my opinion it is within my discretion toreceiveRose's testimony The exclusion of Rose's testimony resulted notfrom any fault on the part of the Union which offered it but rather was theresult of the objections of the General Counsel and the Respondents to itsadmissibility SeeInland Bonding Co v Mainland National Bank,3 F R D438 (D C NJ), 5 Wigmore,Evidence,3rd Ed 1390, p 110,WatermanSteamship Corp v Gay Cottons,414 F 2d 724, 727-728 and fn 5 (C A 9)2The General Counsel in proceedings preliminary to the reopenedhearing andin a statementmade at the outset of the reopened hearingmade clear his position that the complaint did not raise any issue as to theCompany's "general bad faith" in the negotiations3The Union takes the position that there is also in issue in thisproceeding the question whether the wage increases granted by theCompany to its employees in September 1966 and October 1967 withoutconsultationwith the Union and during the pendency of a decertificationoffered by the union was relevant to the good faith ofthe employer's June 6 increase.Central to our concernin this regard is the evidence offered by the union of thecourse of negotiations from the time the decertificationmovement was initiated in May of 1966 to the giving offurther wageincreasesin September of that year. Wethink that the proof offered by the union in this regardshould have been admitted as relevant to the employer'spurposes in respect of the June 6 increase, wholly apartfrom whether a general bad faith issue was regarded asin the caseThe Board's remand order of November 25, 1969,followed. In it the Board, aftercitingthe court's languagequoted above, directed the reopening of the record "for thepurpose of permitting the parties to adduce evidence and tolitigate theissuesrelevant to the Employer's good faith ingranting the June 6 increases or bearing on the general badfaith of the Employer contingent on the General Counsel'sclarification of the complaint."2IssuesInvolvedIWas the Company's course of conduct culminating inthe June 6, 1966, wage increase announcement motivatedby a desire to undermine the Union's representative statusand therefore violative of Section 8(a)(5) and (1) of the Act.2.Was the Company's refusal, because of the filing ofthe decertification petition, to reduce to writing and to signthe agreement tentatively reached at the July 6 meetingviolative of Section 8(a)(5) and (1) of the Act.3A.The Company's ConductCulminating in itsAnnouncementof NewBase Rates on June 6IEvents prior to June 6a.The Company's failure to comply with theUnion's request for job and wage dataAlthough the Union and the Company adduced evidenceat the original hearing concerning the bargaining meetingson April 26 and May 5, 16-17, and 27, 1966, at the secondhearing they sought to cover these bargainingmeetings ingreater detail.For the most part, in my opinion, thisadditional evidence does not cast significant light on theCompany's conduct here in question. Consequently, I willnot treat the evidence in detail, but will confine myself tosetting forth the salient facts adduced at both hearingspetitionviolated Section 8(a)(5) and (I) of the Act However, in view of thefact thatthe RegionalDirectorrefused to issue a complaintbased upon theAmalgamated's charge specificallyalleging theSeptember 19, 1966, wageincrease as an unfairlabor practiceand that theGeneral Counsel's officeon appeal didnot reverse the RegionalDirector'saction in this regard, Iconclude thatthe issue of the September1966 and October 1967 wageincreasesis not properlybefore meIdo considerthe facts relating to thesewage increases in passing upon the issuesstated above In any event, inview of my conclusionherein thattheCompany's course of conductculminating in itsJune 6 wageincrease announcement and its action inbreaking offthe negotiations after theJuly 6 meetingbecause ofthe filingof the decertification petition violatedSection 8(a)(5) and (1) of the Act itisof no greatsignificancethat I donot also consider whether theCompany'sSeptember1966 and October 1967 wageincreasesconstitutedadditional independent violations of Section 8(a)(5) and(1) of the Act TYSON'S FOODS, INC.which I believe tend to illuminate the Company's motivesin engagingin the conduct whichis in issuein this case.One of theissues atthe original hearing which wasfurther litigated at the second hearing was the questionwhether the Company had complied with the Union'srequest for wage and job classification information. Asfound in my original decision, from the beginning of thenegotiations the Union had sought detailed informationconcerningthe pay scales and job classifications of theCompany's employees, and on April 6 had requested inwriting that the Company furnish it with (1) a list ofemployees in the bargaining unit setting forth the gradesand job classification of each employee and (2) informationconcerning "the elements, conditions, requirements, dutiesand/or functions of employees for eachjob classification."Apparently the Company's original response to this letterdated April 16, 1966, went astray for it was never receivedby the Union. Consequently, the Company, when it wasadvised at the May 17, 1966, meeting that the Union hadnot received its earlier letter, mailed to the Union twocopies of the material enclosed in its earlier letter. Thematerial consisted of a list of the employees with anindication whether they were in grade 1, grade 2, grade 3 orwere probationary employees. No wage information wasincluded in the material sent and no explanation was givenas to the meaning of the terms grade 1, grade 2, and grade 3.It now appears that the Company uses, or at that timeused, grade I to refer to female employees, grade 2 to refertomale employees, and grade 3 to refer to employees inpremium pay jobs, of which there were six However, thesefacts were not made known to the Union at the time thisinformationwas sent to the Union and the unionrepresentatives were unaware of it at that timeAt the second hearing the Company offered into evidencefor the first time two additional documents containing wageand classification informationwhich it asserts werereceived by the Union "prior to, or around the time of" theUnion'sApril6,1966, request.Regarding the firstdocument, Respondent's Exhibit18, a listof 182 employeesin order of their seniority, giving their rate of pay, date ofhire, and job title as of March 3, 1966 (the date of hire of thelast two employees hired was March 3, 1966), PersonnelManager Knight testified that he transmitted this informa-tion to the Union. However, when asked when he submittedthis information to the Union, Knight answered, "I don'trecall."After counsel directed Knight's attention to thedate of hire of the last man on the list, March 3, 1966,Knight testified as follows:Q.Can you tell us approximately when youtransmitted this to Mr. Parker and when, or how rather,you did it?A.Evidently it must have been transmitted to himinMarch of 1966.The second document, Respondent's Exhibit 19, consistsof a list of 47 job titles, giving a beef description of the jobduties, the number of such jobs at the plant, and the payscale for each job. The pay scales shown in the documentare those in effect prior to the institution of the $1.41 baserate on June 6, 1966. It thus appears that this document wasprepared prior to June 6, 1966. At the time this documentwas offered in evidence, I asked whether the Respondent527had established when this document was furnished to theUnion. Counsel for the Respondent replied that this wouldbe done later through other witnesses. I have been unable tofind any such testimony in the record.In view of the Company's contention that these twodocuments,Respondent'sExhibits 18 and 19, werefurnished to the Union at about thetimeof the Union'sApril 6 request for job and wage data, and since theinformation contained on these two documents appearsfully to comply with the Union's request for such data, it isessential that I determine whether these documents were infact given to the Unionas claimed.With respect toRespondent's Exhibit 19, as indicated above, there is noevidence that it was furnished to the Union at any time. Inview of this fact and the further facts and circumstancesdiscussed below, I conclude that Respondent's Exhibit 19,although in existence prior to June 6, was not furnished tothe Union prior to that date.Regarding Respondent's Exhibit 18, the only evidencesuggesting that this document was given to the Union is thewholly conclusionary testimony of PersonnelManagerKnight, based upon the date the document was apparentlyprepared, that "it must have been ... in March 1966."That Knight's testimony is in error is indicated by thefollowing circumstances. In refusing to agree to theCompany's request at the May 16-17, 1966, bargainingmeeting that it be allowed to institute a $1.41 base rateimmediately, Union Secretary-Treasurer Parker explained,among other things, that the Union had not been furnishedwith the information which it had previously soughtconcerning the duties and classifications of employees andas to premium jobs. At the May 27, 1966, bargainingmeeting Parker again stated that he was not satisfied withthe employee data furnished by the Company by letterdated May 17 (the grade 1, grade 2, grade 3 list). There is noevidence of any communication sent by the Company tothe Union between the May 27 meeting and June 6, 1966,when the Respondent announced the new $1.41 base rate.Although the question of the Respondent's refusal tofurnish the requested job and wage data was much in issueat the first hearing in January 1968, Respondent's Exhibits18 and 19 were not offered in evidence at that time. Only atthe second hearing, almost 4 years after the event, at a timewhen recollections were naturally dim, were these docu-ments produced. Under all the circumstances I concludethat these documents, which would have materially assistedthe Union in making more precise wage proposals, were notfurnished to the Union at any time prior to the Company'sinstitution of the $1.41 base rate on June 6, 1966.b.TheMay 16-26 periodItwill be recalled that the certification of the Union asthe bargaining representative of the Company's productionand maintenance employees was issued on May 14, 1965.Consequently, the certification year expired on May 13,1966. At the first bargaining meeting held after this date, onMay 16-17, 1966, the Company for the first time assertedthat it wanted to put into effect immediately its proposed$1.41 base rate for all employees. Under the Company'sproposal, the base rate was applicable after the employeeshad completed a 60-day probationary period. The Union 528DECISIONS OF NATIONALLABOR RELATIONS BOARDrefused, giving the reasons stated in my original decision.At this time Attorney James Gilker, the Company'sprincipal spokesman in the negotiations, threatened to posta notice stating that the Union was refusing to allow theCompany to put into effect a 9-cent-per-hour increase forthe female employees and a 5-cent-per-hour increase for themen.4As indicated in my original decision, the Company onMay 17 sent the Union a letter in which it attributed theemployees' failure to receive a wage increase months earlierto the Union's objections. The full text of the letter is asfollows:At the conclusion of our negotiating session today,when you indicated that it was apparent that we weren'tgoing to reach an agreement on a contract, I advisedyou that Tyson Foods, Inc. and Arkansas AnimalFoods, Inc. felt that it was only fair and equitable to putinto effect this payroll week, the increase in the baserate of pay which we have offered. As you know, thiswould increase our base rate for all employees who havecompleted their probationary period to $1.41 per hour.Many months ago, the Company offered a lesserincrease which was rejected by your Union and, sinceyou indicated that you did not wish it placed in effect atthat time, and since bargaining was actively continuingin an effort to reach an agreement, such an increase inwages was not placed in effect. We feel that the increaseproposed is fair and equitable and that the employeesare deserving of it at this time. It is our hope that youwill take no action which might put in question theCompany's right to install this wage adjustmentimmediately.Please let me hear from you on this matter as soon aspossible.In response to this letter, as found in my original decision,the Union on May 19, 1966, wrote the Company requestingthat it defer putting the wage increase into effect pendingthe outcome of a bargaining meeting scheduled for May 26,1966, at Kansas City.In a letter sent to the Union the next day, May 20,Attorney Gilker replied as follows:Ihave your letter of May 19, 1966, in which yourequest that we not install the new base rate of $1.41 perhour at this time.We feel that your position is unreasonable and not inkeeping with your professed interest in the employees.The Company feels quite strongly that our employeesare entitled to this increase at this time and cannotunderstand your objections to installing the increaseimmediately.For your further information, we do not at this timehave any meeting scheduled with your Union for May26, 1966. Anyone who gave you this information hasdone so erroneouslyI found in my original decision that about this time theCompany posted on its bulletin board the letter of May 17,4This is the testimony of Jasper Rose, an International Vice Presidentof the Union. Rose was in error as to the 5-cent-per-hour increase for themen, as theCompany's proposal contemplated raising the men from $1 37to $1 41 per hour,a 4-cent increase5The Company president, Don Tyson, testified that one of the mainreasons heattended the April 26, 1966, meeting in Chicago without hisfirst above quoted. The Union contends in its brief that it isnot clear in the record which of the two letters, the letterdated May 17 or the letter dated May 20, was posted by theCompany. While the matter is not free of all doubt, in myopinion the evidence is sufficient to justify my originalfinding and I adhere to it. In any event it is immaterialwhether the Company posted the first or the second letter inview of the fact that the record clearly shows that one letteror the other was posted before Employee Douthitcommenced circulating the Union renunciation petitiondiscussed below and the further fact that the Companyblamed the Union for the failure of the employees toreceive a wage increase in both letters.A few days after the posting of the letter employees EdithDouthit, Barbara Sparks, and two other female employeescommenced soliciting signatures on the Union renunciationpetition,which was the forerunner of the decertificationpetition later filed by Douthit. As Duce Smith crediblytestified, Sparks "said she wanted us to sign this petition tobring the Union, vote it in or vote it out so we could get araise."The great bulk of the signatures were obtained onMay 25 and 26. Personnel Manager Knight was informedthat a petition "to get rid of the Union" was beingcirculated among the employees at least by the time thecirculation of the petition was completed on May 30, 1966.c.The May 27meetingOne aspect of the May 27 meeting merits discussion forthe light which it throws on the Company's motives indealing with the Union during this period. It relates to theparties'wage proposals at this meeting and the economicfactors affecting the Company's position.At this time the Company was experiencing a very highrate turnover among its employees. In the 6-month periodprior to June 6, 120 employees out of a workforce of 190 to200 quit the Company's employ, without notice. During allof 1966 the Company hired, or at least issued W-2 forms to,675 employees in order to maintain a workforce of about200 employees.5Throughout the negotiations the Company's base rate forfemale employees had been $1.32 per hour and for maleemployees, $1.37 per hour. Except for six premiumjobs theCompany paid no wages in excess of the base rate. At theMay 27 meeting the Company renewed the offers which ithad made at the April 26 and May 5 and 16-17 meetings ofa base rate of $1.41 per hour, to be increased as follows: to$1.44 on February 1, 1967, to $1.52 on August 1, 1967, to$1.63 on February 1, 1968, and to $1.67 on August 1, 1968.During thisMay 27 meeting the Company's generalmanager in charge of processing informed President Tysonthathe had heard that Ralston Purina, one of theCompany's competitors in Springdale, was "going $1.60nationwide, June 1 " Tyson passed a note to this effect toattorney, who was unable to be present, was to attempt to do somethingabout the high rate of turnover of employees which was giving himdifficulty in keeping the plant staffed A higher base rate to be applicableafter the employee's first 60 days of employmentwas essential,accordingto Tyson TYSON'S FOODS, INCAttorneyGilkerwho was the Company's principalspokesman at this meeting.6During lunch that day the parties reconsidered theirpositions.After lunch Company adhered to its previouslystated position, offering a $1.41 base rate immediately withperiodic increases as stated above. The Union counteredwith a proposal for a $1.44 base rate immediately, to remainthe same on February 1, 1967 (the Company had proposed$1.44 on February 1, 1967), to be increased to $1.52 inAugust 1967 (the same as the Company's proposal), and tobe increased to $1.68 per hour in August 1968 (1 cent moreper hour than the Company's proposal). Although the onlydifference of any substance between the two proposals onMay 27 was 3 cents per hour for the 8-month periodbetween June 1 and February 1, 1967, the parties failed toreach agreement on this subject. The Company again askedfor the Union's agreement on putting its proposed $1 41base rate into effect immediately. The Union refused toagree, pointing out, as found above, that other mattersrelating to the employees' pay were still to be resolved andthat the information furnished by the Company with itsMay 17 letter (the grade 1, grade 2, grade 3 list) wasinadequate.2.Events on June 6 and thereaftera.The announcementof theincrease in the startingand base ratesFor the convenience of all concerned I am again settingforth the text of the notice issued by the Company on June6, after the Company received the consent of InternationalVice President Rose.EffectiveMonday, June 6, 1966, the following baserate will be in effect-Starting rate . . . .... . . . $1.35 per hourAfter 30 working days ....... $1.41 per hourAll present premium rates will be increased to maintaintheir present differential above base rate.Many otherincreasesand improvements in companybenefits have been proposed to the Union and wouldhave been already placed into effect except for theirdelays and stalling tactics.Tyson's, in line with our past policies, will always bethepoultry plant with the greatest take-home pay,steadiest work and best job security.You will be pleased to see further announcementswhich will be made as soon as possible.bThe July 6 meetingThis meeting was held at Kansas City. Although Local425 Secretary-Treasurer Parker was present at thismeeting6At the second trial the Company introduced into evidence copies ofsupplemental agreements between theUnion and both Wilson & Co, Inc,and Ralston Purina Company, in which, effective as of June 6 and May 30,1966, respectively, the parties agreed to a $1 60 base rate This was anincrease in the base rate at the Wilson plant of 18 cents to 20 cents perhour7The Local Union was the certified bargaining agent Since theCompany did not raise any objection to continuing the negotiations withthe International and since the question of the authority of theInternational to take over the negotiations from the Local Union was notlitigated in this proceeding, I am assuming, as apparently all the parties to529as an observer, he had previously relinquished responsibili-ty for the conduct of the negotiations to the International.InternationalVice Presidents Jasper Rose and StevenCoyle represented the International at this meeting. Rosewas the International's spokesman. It was explained to theCompany at the outset that any contract negotiated wouldbe with the International and that the Local Union wouldnot be a signatory to the contract.7 Rose further stated thathe had been instructed by International President Lloyd tomake every effort that day to reach an agreement and toterminate the strike which had been in progress sinceAugust 1965.Rose and Gilker, the Company spokesman, eachproceeded separately to list in two columns the variousprovisions in the Union's proposed contract that the partieswere agreed upon and those which had not been agreedupon. Then a discussion of the unresolved provisionsfollowed. Both parties made concessions and a number ofthe open questions were resolved. After a recess thediscussionof theopen issues resumed,and most of thesewere resolved. Among these were the provisions dealingwith subcontracting and supervisors working, which hadbeen the subject of considerable disagreement. After therecess the Union accepted the Company suggestion that itsproposals regarding these subjects would be embodied in a"side letter" which would be signed by both parties, andwould not be included in the contract itself. At this pointRose said, according to Parker's credited testimony, "giveus a checkoff and you've got a contract."The Company requested a recess. Upon returning fromthe recess Tyson stated that he personally was no longeropposed to a checkoff, but in view of the fact that he hadpreviously taken the position with others in managementand with his father, the majority stockholder in theCompany, that he wouldnever agreeto a checkoff, hewanted an opportunityto gain their acquiescence in acheckoff provision before he committed himself finally.Tyson indicated at the same time that since the parties hadreached an understanding that the Company "could livewith" he would have no difficulty in bringing the othersaround to his point of view regarding a checkoff.8The parties agreed that Gilker would commence draftingan agreement embodying the understandings reached at themeeting on the following day, Thursday, July 7, woulddiscuss it with Parker on Friday, July 8, before putting itinto final form, and would mail it to Rose for signature onFriday night.The Union then brought up the question of reinstatingthestrikers.TheCompany agreed to reinstate anyremaining strikers who still desired reinstatement,datingtheir service back to their date of original hire. Theirtheproceeding do, that the takeover of the negotiations by theInternational does not raise any question in this cases I base this latter finding on the fact, discussed below,that the partiesagreed at this meeting that Gilker should immediately start drafting acontract setting forth the understandings reachedAt the time theagreement was reached the checkoff provision was pivotal as far as theUnion was concerned,without it the parties had no agreementIfind itdifficult to believe that the Company would have had Gilker spend timedrafting the contract if there was any possibility of a disagreement over acheckoff rendering his work fruitless 530DECISIONS OF NATIONALLABOR RELATIONS BOARDreinstatement was to take effect when the contract wassigned.The July 6 meeting ended with the parties congratulatingthemselves on having reached an agreement.On the following day, July 7, Gilker encountereddifficulty in articulating some of the understandingsreached and tried to reach Parker by telephone. WhenParker finally called Gilker back, he was in Little Rock, andsaid he would try to stop by Gilker's office on the followingday on his way back from Little Rock. However, Parker didnot visit Gilker's office that Friday or at any other timeregarding this matter.9Gilker did not finish his drafting of the contract byFriday night, July 8, and consequently did not mail it toRose. When Rose failed to receive the contract on Monday,July 11, as planned, he first called Parker and then calledGilker. Gilker told Rose that he had been busy, that therewere matters about which he wanted to consult Tyson, andthat he would complete the contract that day and send it onto Rose.On Tuesday, July 12, Gilker was advised by a representa-tive of the Board's Memphis Regional Office, in the courseof a conversation about another case, that a decertificationpetition covering the Company's employees had been filedin the Regional Office.Rose finally reached Gilker by telephone, after severalunsuccessful attempts, on July 13. When he did so, Gilkerapologized for not completing the contract, but at the sametime informed Rose of the filing of the decertificationpetition. In a telephone call on the following day, GilkertoldRose that the filing of the decertification petitionraised a question concerning representation and precludedthe Company from taking any further action with respect tothe contract. In support of this position, Gilker cited toRose theAppalachian Shalecase (121 NLRB 1160), acontract-bar decision. Gilker did not, so far as the recordshows, mention the Union's majority status during thisconversation.c.Thereinstatementof strikersAs found above, at the July 6 meeting, the Companyagreed to reinstate the strikers as soon as the contract wassigned.No contract having been signed by July 15, theUnion on that date sent the Company a telegram in which itmade an unconditional offer to return to work on behalf of10 named employees.Four of these 10 employees-Lorena Perryman, RoseCarender, Betty Lansdowne, and Robert Bowers-werereinstated by the Company later in July. The three femaleemployees were given more arduous or more unpleasantoperations on the chicken lines than they had previouslyhad. Bowers was given night shift work as a maintenanceman rather than the day shift work he had previouslyperformed. The jobs these four employees had previously9The above findings are based on Gilker's credited testimonyAccording to Parker's testimony he toed to reach Gilker two or three timesby telephone on Friday, July 8, but did not succeed in reaching himGilker's version appears to be more in accord with the logic of thesituationGilker, all partiesagree,was instructed to draft the contractHaving difficultiesdoing so, he sought Parker's help Parker was whollyopposed to entering into this contract in his words,the understandingoccupied were all filled at the time of their reinstatement.Carender testified that when she was reinstated she was toldby a company official that she would be put on her old job,pinning, when an opening became available. Despite thefactthatpinning jobs thereafter became available,Carender was not transferred to such jobs.The Union contends that the assignment of reinstatedstrikers to more arduous tasks shows that it was attemptingto demonstrate the futility of supporting the Union andurges that the Company's conduct in this regard furtherevidences the Company's intention to undermine theUnion. The only evidence of any discriminatory treatment,where the employee's old jobs were available, is thatrelating to Carender. This evidence, in my opinion, is notsufficient to warrant the inference which the Union seeks tohave me draw.dThe Company's September 1966 and October1967 wage increaseOn September 12, the Company increased its base ratefrom $1.41 per hour for regular employees with less than 1year of service to $1.46 per hour, and to $1.51 per hour forthose employees with more than 1 year of service.Previously the Company had not had any difference inwage rates based on length of service.On October 16, 1967, the Company increased the hourlyrate of all employees 7 cents per hour and put into effect anadditional night premium of 5 cents per hour at this time.Both the September 1966 and October 1967 wageincreases were granted without notice to or bargaining withthe Union.B.Summary;Conclusions1.The June 6announcement concerning the newbase rateAlthough, as found in my original decision, InternationalVice President Rose had consented over the telephone tothe Company's putting into effect the new $1.41 base rateon June 6, I conclude that the Company announced its newbase rate on June 6 in the manner in which it did as butanother step in a deliberate plan to discredit the Union andundermine its support among the employees.The adoption of this strategy was foreshadowed byGilker's threat at the May 16-17 meeting to post a noticeblaming the Union for the failure of the employees toreceive a substantial wage increase. The first overt move toeffectuate this strategy was the posting of the Company'sMay 17 letter to the Union attributing the employees'failure to receive increases in wages and other benefits tothe objections of the Union. The action of Douthit andSparks and the others commencing on May 25 in seekingsignatures on the union renunciation petition was thepredictable response to the Company's posting of its Maybetweenthe parties"stunk"in these circumstances, it is reasonable toinfer that he would not put himself out to help the Company's attorneydraft a contractsetting forth such an understanding I conclude that in themore than3-1/2 yearswhich elapsed between the incidentand the secondtrialof thecase Parker'smemory failed him As indicated above, Gilker'sversion is credited TYSON'S FOODS,INC.53117 letter.Despite the fact that Rose had agreed to theinstitutionof the $1.41 baserateon June 6, the Company inmaking itsannouncement of the new base rate did notinform the employees of this fact, but instead utilized theoccasionof theannouncementto accuse the Union ofblocking otherincreasesinwages and improvements incompany benefits. There was no occasion for such a slurupon the Union. The negotiations were still in progress TheUnion had been seeking in good faith throughout thenegotiationsto find a satisfactory basis for agreementregarding wages and other benefits. On the other hand, theCompany had been stalling for months with regard tofurnishingthe Union with the wage and job data to whichtheUnion was entitled, and had acted in bad faith inwithholding from the Union wage and job data which theCompany already had in its possession, Respondent'sExhibits 18 and 19.The negotiations continued and the parties reached atentative agreementon July 6. Gilker commenced writingup the contract containing the oral understanding the nextday.Before completing this task, however, Gilker wasinformed that a decertification petition had been filed inthe Board's MemphisRegionalOffice.Gilker then raisedthe decertification petition as a bar to completing thenegotiations.As found below, the Company was not legallyjustified in taking this position in the circumstances of thiscase.The Company's action inseizing upon the filing of thedecertification petitionas anexcuse for breaking off thenegotiations-without legal justification therefor-furtherevidences, inmy opinion, that the Company'searlieractionshad been part of a scheme to get rid of the Union asthe bargainingagentof its employees.Then the Company in September, without consultationwith the Union, put into effect a new schedule of wagerates.At all levels,these rateswere higher than those whichthe Company had offered to the Union and, in the case ofemployees having more than a year's service with theCompany, the rates were substantially higher.The Company contends that this wage increase wasnecessary in order to meet the competition of itscompetitors which had put into effect both a spring and asummerincrease.However, this contention, in my opinion,is not credible in view of the fact that even after hearing atthe May 27 meeting that Ralston-Purina intended to put a$1.60 base rate into effect on June 1 the Company could notbe moved toincreaseits$1.41 base rate proposal to the$1.44 level which the Union was seeking. And, as late asJuly 6, after operating for a month in competition with the$1.60 base rates paid by Ralston-Purina and Wilson, theCompany still held out for a $1.41 base rate, to be raised to$1.44 on February 1, 1967. SeeGeneral Electric Co,163NLRB 198, 211, enfd. in pertinent part 400 F.2d 713, 719(C.A. 5). The Company's disparate action regardingwages-its insistenceupon a low baserate initsdealingswith the Union and its more generous action when, in itsview, the Union was out of the picture-I believe, tends toconfirm the conclusion that the Company's earlier actionswere motivated by a desire to discredit the Union in theeyes of the employees.To recapitulate, I conclude that the Company by thecourse of conduct culminatingin itsJune 6 announcementof a new base rate was motivated by a desire to underminethe Union and to spur the efforts of the circulators of theantiunion petition into taking further action to get rid of theUnion. By engaging in such conduct the Company hasviolated its duty to bargain collectively with the Union ingood faith and has interfered with, restrained and coerceditsemployees in the exercise of their statutory rights, inviolation of Section 8(a)(5) and (1) of the Act.2.The refusal to continue bargaining after July13 because of the filing of the decertificationpetitionThe Union contends that the Company further violatedSection 8(a)(5) and (1) of the Act when, because of thefiling of the decertification petition, it refused to completethe drafting of theagreementembodying the understand-ings reached at the July 6 meeting and to sign suchagreement.While I am convinced that both parties believed that theyhad reached a complete understanding at the July 6meeting,inmy opinion the parties had not reached such anagreement as would warrant a finding that a refusal to signby either party, standing alone, would constitute a refusaltobargain.Cf.Bradenton Coca-Cola Bottling Co,162NLRB 38, 45. In the first place, the Company had reservedfor itself a technical loophole byrefusingfinally to agree toa checkoff untildiscussionshad been had with others inmanagement. Secondly, in a number of instances the oralunderstandings reached represented compromises betweenthe opposing positions of the parties, compromises whichwould be difficult to articulate to the satisfaction of bothparties, and in this kindof a situation, in my opinion, thepartiesmust have contemplated further discussion andconsideration of the draft prepared by the Company,before the draft contract could be deemed ready forsigning.Consequently I conclude that the failure of theCompany to sign a contract embodying the understandingsreached at the July 6 meetingstandingalone, cannot beregarded as an unfair labor practice.However, I am persuaded that Gilker's refusal tocontinue the negotiations because of the filing of thedecertification petitionwas not justified, particularly inview of the Company's unfair labor practices discussed inpart I hereof. As inBradenton Coca-Cola Bottling Co.,162NLRB 38, 39 fn. 1, enfd. 402 F.2d 84 (C.A. 5), such unfairlabor practices "may well have precipitated the filing ofthat [decertification] petition."The authorities do not support the Company's contentionthat the filing of the decertification petition justified it indiscontinuing the negotiations. Even in the absence ofearlier unfair labor practices an employer is required tocontinue bargaining with the certified bargaining agent ofhis employees, absent a good-faith doubt of theagent'srepresentativestatus,even if a decertification petition hasbeen filed.Boren Clay Products Company v. N.L.R.B.,419F.2d 385, 386 (C.A. 4);Bradenton Coca-Cola Bottling Co.,162 NLRB 38, 46-47, enfd. 402 F.2d 84 (C.A. 5);UniversalGear Service Corporation,157 NLRB 1169, enfd. 394 F.2d396 (C.A. 6);Montgomery Ward & Co,162 NLRB 294,enfd. 399 F.2d 409 (C.A. 7). No claim is made herein thatany such assertion of good-faith doubt of the Union's 532DECISIONSOF NATIONALLABOR RELATIONS BOARDmajority status was made in this case.Hence,the Companywas not warranted in abandoning the negotiations as it did,and its conduct violated Section 8(a)(5) and(1) of the Act.Cf.N. L.R. B. v. FrickCo.,423 F.2d 1327 (CA. 3). TheAppalachian Shalecase(121NLRB1160), relied on byGilker in his conversation with Rose,deals, among otherthings,with the question whether understandings reached,but not reduced to writing and signed before a representa-tion petition is filed,are available as a bar to the petition.Such a decision has no application to a bargaining situationlike the one involved in this case.CONCLUSIONS OF LAW1.Tyson's Poultry, Inc., and Arkansas Animal Foods,Inc.,are subsidiaries of Tyson's Foods, Inc., and areengaged in an integrated poultry business.2.Tyson's Poultry, Inc., and Arkansas Animal Foods,Inc., administer a common labor policy.3.Allproduction and maintenance employees ofTyson's Poultry, Inc., and Arkansas Animal Foods, Inc.,employed at the adjoining plants at Springdale, Arkansas,excluding office clerical employees, professional employ-ees, truckdrivers, salesmen, buyers, routemen, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4.At all times since May 14, 1965, Food HandlersLocal 425, affiliated with Amalgamated Meat Cutters andButcher Workmen of North America, AFL-CIO, has beenthe exclusive certified bargaining representative of theemployees in the appropriate bargaining unit stated above.5.By their course of conduct culminating in the postingof their announcement of a new base rate of pay for allemployees on June 6, 1966, and by their action in breakingoff the negotiations with the Union on July 13, 1966,because of the filing of the decertification petition, Tyson'sFoods, Inc., and its subsidiaries, Tyson's Poultry, Inc., andArkansas Animal Foods, Inc., have refused to bargaincollectively in good faith with the Union and haveinterfered with, restrained, and coerced their employees inthe exercise of their Section 7 rights, thereby engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.6.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Company violated Section 8(a)(5)and (1) of the Act by its conduct during the negotiationswith the Union, my recommended Order will direct that theCompany cease and desist from such conduct and from likeand related forms of interference, restraint, and coercion.Affirmatively,my recommended Order will provide thatthe Company, upon request, bargain collectively with theUnion as the exclusive representative of all employees inthe aforesaid appropriate bargaining unit. In view of my10 In theevent no exceptions are filed to this Recommended Order asprovided in Section 102 46 of the Rules and Regulations of the NationalLabor Relations Board, the findings, conclusions and RecommendedOrder herein shall, as provided in Section 10(c) of the Act and to Sectionfinding that at the time the negotiations were broken off inJuly by the Company the parties had not reached the stagewhere only thesigningof the contract remained, it isinappropriate to grant the Union's request that theCompany be ordered to sign a written contract embodyingthe understandings reached on July 6.The Union, relying onInternational Union of Electrical,etc.,Workers v. N. L. R. B.; N. L. R. B. v. Tiidee Products, Inc.,426 F.2d 1243 (C.A. D.C.) and two Trial Examiner'sdecisionswhich are pending before the Board,Zinke'sFoods,Inc.,TXD-662-66 andEx-Cell-OCorp.,TXD-80-67, requests that the Company be ordered tomake its employees whole for any loss or damage they mayhave suffered as a result of the Company's refusal tobargain. As my decision in theEx-Cell-Ocase indicates, Iam in sympathy with the argument that the Board'sconventional remedial orders are inadequate in refusal tobargain cases and am of the view that the formulation ofsome form of monetary remedy in such cases, if a practicalone can be devised, is a desirable goal. However, the Boardhas thus far failed to approve the kind of remedy sought bytheUnion in this case, although the question has beenpending before the Board for several years. In thesecircumstances it may be appropriate for Trial Examiners toadhere to the conventional remedy in refusal to bargaincases until the Board has clarified the situation. TheUnion's request for a make-whole order for the employeesto remedy the refusal to bargain is therefore denied.The Union also seeks a remedial provision which willreimburse it for attorney's fees for litigating this casethrough the General Counsel, the Board and the court andfor the damages suffered as a result of the loss of uniondues, fees, and income. As far as damages are concerned,again I hesitate to pioneer in this area until the Board hasspoken in theZinkecase.The Union's request forattorney's fees, has some appeal and I would not rule out inan appropriate case considering the propriety of such aremedial provision. However, in view of the fact that theUnion's expenses for attorney's feeswere caused by theactions of the General Counsel, the Trial Examiner and theBoard, I doubt that it would be equitable to saddle theCompany with all such expenses. The Union's request forattorney's fees and damages is denied.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following:RECOMMENDED ORDER10The Respondent,Tyson'sFoods, Inc., and its subsidiar-ies,Tyson'sPoultry, Inc., and Arkansas Animal Foods,Inc., their officers,agents, successors, and assigns, shall:ICease and desist from:(a)Posting notices or announcements to employeestending to discredit Food Handlers Local 425, affiliatedwith Amalgamated Meat Cutters and Butcher Workmen ofNorth America,AFL-CIO.(b)Refusing to bargain collectively in good faith with102 48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes TYSON'S FOODS, INC.Food Handlers Local 425, affiliated with AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO, as the exclusive representative of all employeesin the appropriate unit stated above.(c)In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Upon request, bargain collectively in good faith withtheabove-named labor organization as the exclusiverepresentative of all employees in the appropriate unitstated below with respect to wages, hours, and other termsand conditions of employment, and if an understanding isreached, embody such understanding in a signed agree-ment:All production and maintenance employees of Tyson'sPoultry, Inc., and Arkansas Animal Foods, Inc.,employed at the adjoining plants at Springdale,Arkansas, excluding office clerical employees, profes-sional employees, truckdrivers, salesmen, buyers, route-men, guards and supervisors as defined in the Act.(b)Post at their places of business in Springdale,Arkansas,copiesoftheattachednoticemarked"Appendix." Copies of said notice, on forms provided bytheRegional Director for Region 26, after being dulysigned by Tyson's Foods, Inc., Tyson's Poultry, Inc., andArkansas Animal Foods, Inc., shall be posted immediatelyupon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted at the Springdale plant. Reasonable steps shall betaken to insure that said notices are not altered, defaced, orcovered by any other material. i i(c)Notify said Regional Director for Region 26, inwriting, within 20 days from the date of this Decision, whatsteps they have taken to comply herewith.1211 In the eventthat theBoard'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted pursuant to a judgment of the United States Court of Appealsenforcingan Order of the National Labor Relations Board "12 In the eventthat this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of the Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government533WE WILL NOT seek to discredit Food Handlers Local425, affiliated with Amalgamated Meat Cutters andButcherWorkmen of North America, AFL-CIO, thecertified bargaining agent of our employees, in noticesor announcements to our employees.WE WILL NOT refuse to bargain collectively in goodfaithwith Food Handlers Local 425, affiliated withAmalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, as the exclusive representa-tive of the employees in the unit stated below:All production and maintenance employees ofTyson's Poultry, Inc., and Arkansas AnimalFoods, Inc., employed at the adjoining plants atSpringdale,Arkansas, excluding office clericalemployees, professional employees, truckdrivers,salesmen,buyers, routemen, guards, and supervi-sors as defined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed by Section 7 of the Act.WE WILL upon request bargain collectively in goodfaithwith the Union as the exclusive bargainingrepresentative of the employees in the appropriate unit,and if an understanding is reached WE WILL sign acontract with the Union.DatedByTYSON'S FOODS, INC.,TYSON'S POULTRY INC.,AND ARKANSAS ANIMALFOODS, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisions,may be directed to the Board's Office, 746Federal OfficeBuilding, 167 North Main Street, Memphis,Tennessee 38103, Telephone 901-534-3161.